DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US 10,915,773).

	Referring to claims 13, 1 and 11, Chang discloses a method performed by a processing unit (fig. 3, processor 300) comprising a 2-dimensional 2D processing element PE array (fig. 3, array 305) comprising 
a plurality of PEs (fig. 6, unit cell; 10:10-16 of execution lane array 405), each PE comprising 
a first input (fig. 6, input from left neighbor to mux 604) and a second input (fig. 6, input from top neighbor to mux 604), 
the first inputs of the PEs in a first linear array (fig. 4, first row of unit cells within the execution lane array 405) in a first dimension (fig. 4, row order of unit cells in execution array 405) of the PE array being connected in series and 
the second inputs of the PEs in a second linear array (fig. 4, first column of unit cells within the execution lane array 405) in a second dimension (fig. 4, column order of unit cells in execution array 405) of the PE array being connected in parallel, the method comprising:
	shifting a first data (fig. 5b, shift right operation) into the linear array in the first dimension of the PE array of the processing unit via the first input of the PEs;
	broadcasting a second data (fig. 5b, shift down operation) to the linear array in the second dimension of the PE array via the second inputs of the PEs;
	performing, by the PEs, operations (fig. 5a, ALU operation with values from shift registers 602) on the shifted data or broadcasted data; and
	performing, by a plurality of reduce tree units (fig. 7, registers 409) of the processing unit, a first reduction operation (7:65-8:38, spill-over operations) on results from the PEs, each reduce tree unit of the plurality of reduce tree units being coupled with PEs in a linear array (fig. 4, registers 409 in rows and columns) in the first dimension or the second dimension of the PE array (figs. 12a-12e, reduction process; 19:14-15, horizontal/vertical reductions).
	
	As to claim 2, Chang discloses the processing unit of claim 1, comprising a memory interface (fig. 4, RAM 407) connected with a first PE in each linear array in the first dimension of the PE array and the PEs in each linear array in the second dimension of the PE array and to provide data to the PE array.
	
	As to claim 6, Chang discloses the processing unit of claim 1, comprising: a control bus (fig. 4, bus) coupled with the plurality of PEs and to convey instructions.

	As to claim 7, Chang discloses the processing unit of claim 1, wherein each PE comprises: a first register (fig. 5A, R1) couple to the first input and storing data received via the first input; a second register (fig. 5a, R2) coupled to the second input and storing data received via the second input; operation unit (fig. 5a, ALU) coupled with the first register and the second register to perform an operation on data from the first register or the second register.

	As to claim 8, Chang discloses the processing unit of claim 7, wherein each PE comprises: a predicate register coupled with the operation units and to indicate whether to ignore the operation of the operation units (fig. 12b, such as column 1201 is ignored; 13:58-13).
As to claim 9, Chang discloses the processing unit of claim 7, wherein each PE comprises: a scratch memory (fig. 6, R3/R4/R5) coupled with the operation units and storing pre-fetched data.

	As to claim 10, Chang discloses the processing unit of claim 1, wherein the PE is to perform (fig. 5A, ALU; 11:5-19) one of multiplication MUL operation, addition ADD operation, subtraction operation, sum of absolute difference SAD operation, absolute value ABS operation, shift operation, logical operation, or move MOV operation.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.

Applicant argues that Chang does not disclose “reduce tree units” as claimed (pp.6-11).
Firstly, examiner consider a row of unit cells within the execution lane array 405 as the first dimension. And, a column of unit cells within the execution lane array 405 as the second dimension.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As the meanings of “reduction tree unit” isn’t specifically required by the claim, one possible claim interpretation is to corresponding the unit to the spill-over registers 409 as shown above. Currently, the claim merely requires the units structurally coupled with the PEs in either first or second dimensions.

	Another interpretation would be the reduction processes after sequences of shift and ALU operations before data output back to the sheet generator as shown in figs. 12.

	Applicant argues that Chang does not disclose “broadcasting the same data value to all execution lanes” (pp. 12-13).
	As the term broadcast can potentially have different meanings. The scope of “broadcast data” has been considered as disclosed. The specification states “different elements of the vector f can be broadcasted to different columns of PEs 202” (para.0046). Chang, in fig. 6, allows data to be shifted from top neighbor via shift registers 602 into execution lanes 601 as shown in fig. 6 in its SIMD or VLIW fashions.
Allowable Subject Matter
Claims 17-21 are allowed.
Claims 3-4, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The claim features that clarifies the scope of reduction tree units and corresponding operations.
The claim feature of responding to selected first or second type of function, maintain the input data during broadcast or shift and performing corresponding operations.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See M.P.E.P 707.05(c).
US 5,280,474 discloses two dimensional PE array (fig. 2A) as a SIMD or MIND machine with parallel vector data loading and serial data shifting. The ‘474 patent further discloses “solution out” step as analogous to the reduction tree operations.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182